Registration Number 333-163882 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC AMENDMENT NO.1 TO FormS-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 INVO BIOSCIENCE, INC. (Exact name of registrant as specified in its charter) Nevada 3841 20-4036208 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 100 Cummings Center, Suite 421E Beverly, Massachusetts 01915 (978)878-9505 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Kathleen T.
